Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frota De Souza Filho (US 2017/0100784 A1), hereinafter Frota’784.
Regarding claim 1, Frota’784 discloses a cutting head 12 rotatable about a head axis in a direction of cutting rotation (See Figures 7a and 7b), the head axis establishing an axial forward direction and an axial rearward direction, comprising: a cap portion (See Figures 7a and 7b) having N cutting portions circumferentially alternating with N head flutes (See Figures 7a and 7b) and a cap base surface 22b facing in the axial rearward direction; and a mounting protuberance (Note: the portion of the cutting head extending rearward of the cap base surface 22b) joined to the cap portion, extending axially rearwardly from the cap base surface 22b, and having: a mounting end surface distal from the cap portion (See Figure 7b), facing in the axial rearward direction, and N circumferentially spaced apart engagement portions (Note: the cutting head includes two spaced apart engagement portions; See Figure 7c), each engagement portion In re Aller, 105 USPQ 233.  In this case, one of ordinary skill in the art would modify the second diameter to be greater than 90% of the first diameter in order to provide the maximum amount of torque to the torque transmission surfaces.

    PNG
    media_image1.png
    240
    311
    media_image1.png
    Greyscale

Regarding claim 6, Frota’784 discloses wherein: the N head flutes extend axially rearwardly from the cap portion and intersect the mounting end surface, and the N engagement portions circumferentially alternate with the N head flutes (See Figures 7a-7c).
Regarding claim 7, Frota’784 discloses in the cross-section taken in the first head plane, each clamping surface 32b lies on the first imaginary circle (See Figure Above).
Regarding claim 8, Frota’784 discloses wherein: each cutting portion has a radially extending cutting edge, N radially outermost cutting points of the N radially extending cutting edges define an imaginary cutting circle centered about the head axis and having a cutting diameter (See Figure 7b).  Frota’784 does not explicitly disclose wherein the first diameter is greater than seventy percent of the cutting diameter.  It would have been obvious to a person of ordinary skill in the art at the time the invention In re Aller, 105 USPQ 233.  In this case, one of ordinary skill in the art would modify the first diameter to be greater than seventy percent of the cutting diameter in order to provide the maximum amount of torque to the torque transmission surfaces.
Regarding claim 9, Frota’784 discloses wherein: the mounting end surface (Note: the proximal end of the cutting head) is axially spaced apart from the cap base surface 22b by a first height (See Figure 7b).  Frota’784 further discloses wherein the height of the mounting protuberance may be modified [0104].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the first height to be less than thirty percent of the cutting diameter since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, one of ordinary skill in the art would modify the first height to be less than thirty percent of the cutting diameter in order to provide a shortened mounting protuberance length, and therefore increase the length of the functional surfaces of the mounting protuberance relative to the height.
Regarding claim 10, Frota’784 discloses wherein the N clamping surfaces 32b taper in the axial forward direction (See Figure 7B; Note: clamping surfaces 32b have tapered portions 37,40b).
Regarding claim 15, Frota’784 discloses a rotary cutting tool (See Figure 7a) comprising, in combination: a tool shank 10 extending along a shank axis and having a head receiving pocket 20 at a forward end thereof, and a cutting head in accordance with claim 1, releasably secured to the head receiving pocket, in an assembled position of the tool (See Figure 7a).
Regarding claim 16, Frota’784 discloses wherein: the head receiving pocket 20 comprises N circumferentially spaced apart fixation portions, each fixation portion having an axially forward-facing shank support surface (See Figure 7d), and wherein in the assembled position of the tool: the cap base surface faces the N shank support surfaces; the head axis is coincident with the shank axis (See Figure 7a); each clamping surface 32b is in contact with a radially inward facing abutment surface 32a of one of the fixation portions (See Figures 7b and 7e); and each torque transmission surface 30b is in contact with a drive surface 30a of one of the fixation portions, each drive surface facing in the direction of cutting rotation (See Figures 7a-7e).
Regarding claim 17, Frota’784 discloses wherein: the N clamping surfaces 32b and the N abutment surfaces are inclined in the axial forward direction (See Figure 7b and 7e; Note: the clamping surfaces 32b are tapered in a forward direction 37,40b and abutment surface have a tapered portion 38a).
Regarding claim 18, Frota’784 discloses wherein in a cross-section taken in a first tool plane coincident with the first head plane, the radially outermost point of contact between each torque transmission surface and its interfacing drive surface occurs at the torque transmission surface's radially outermost torque point (See Figures 7c and 7d).
Regarding claim 19, Frota’784 discloses wherein the tool shank 10 has a generally cylindrical shank peripheral surface, and N shank flutes are formed in the shank peripheral surface and extend along the shank axis (See Figure 7a).
Regarding claim 20, Frota’784 discloses wherein: the N shank flutes extend axially rearwardly from the shank's forward end, and the N fixation portions circumferentially alternate with the N shank flutes (See Figure 7a).

Allowable Subject Matter
Claims 2-5, 11-14, 21, 22, and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722